UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6454


J. K. CRANGLE,

                 Petitioner - Appellant,

TARA ROSE, fiancée and wife,

                 Petitioner,

          v.

GOVERNMENT OF WEST VIRGINIA,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00142-FPS-JES)


Submitted:   July 29, 2014                   Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


J. K. Crangle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            J.K.    Crangle,      who      at    all    times     relevant      to    the

underlying proceedings was a pretrial detainee at the Eastern

Regional Jail in West Virginia, seeks to appeal the district

court’s order accepting the magistrate judge’s recommendation to

construe Crangle’s federal habeas petition pursuant to 28 U.S.C.

§ 2241 (2012) and to dismiss it for failure to exhaust his state

court remedies.          The order is not appealable unless a circuit

justice    or    judge   issues   a     certificate      of     appealability.         28

U.S.C. § 2253(c)(1)(A) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable    jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El    v.   Cockrell,      537     U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Crangle has not made the requisite showing.                         Accordingly,

                                           2
we deny a certificate of appealability, deny leave to proceed in

forma pauperis, deny Crangle’s request for the appointment of

counsel, and dismiss the appeal.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                        DISMISSED




                               3